Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
14th day of October, 2015, by and between LSB Industries, Inc., a Delaware
corporation (the “Company”), and Jack E. Golsen (“Indemnitee”).

WHEREAS, qualified persons are reluctant to serve corporations as directors or
otherwise unless they are provided with broad indemnification and insurance
against claims arising out of their service to and activities on behalf of the
corporations; and

WHEREAS, the Company has determined that attracting and retaining such persons
is in the best interests of the Company’s stockholders and that it is
reasonable, prudent and necessary for the Company to indemnify such persons to
the fullest extent permitted by applicable law and to provide reasonable
assurance regarding insurance;

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

1. Defined Terms; Construction.

(a) Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
(A) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries acting in such capacity, or (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 35%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the board of directors of the Company
and any new director whose election by the board of directors of the Company or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
related transactions) all or substantially all of its assets, or (v) the Company
shall file or have filed against it, and such filing shall not be dismissed, any
bankruptcy, insolvency or dissolution proceedings, or a trustee, administrator
or creditors committee shall be appointed to manage or supervise the affairs of
the Company.



--------------------------------------------------------------------------------

“Corporate Status” means the status of a person who is or was a director (or a
member of any committee of a board of directors), officer, employee or agent
(including without limitation a manager of a limited liability company) of the
Company or any of its subsidiaries, or of any predecessor thereof, or is or was
serving at the request of the Company as a director (or a member of any
committee of a board of directors), officer, employee or agent (including
without limitation a manager of a limited liability company) of another entity,
or of any predecessor thereof, including service with respect to an employee
benefit plan.

“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.

“Expenses” means all (i) attorneys’ fees and expenses, retainers, court,
arbitration and mediation costs, transcript costs, fees and expenses of experts,
witness and public relations consultants bonds and fees, traveling expenses,
costs of collecting and producing documents, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, appealing or otherwise
participating in a Proceeding or responding to, or objecting to, a request to
provide discovery in any Proceeding, (ii) damages, judgments, fines and amounts
paid in settlement and any other amounts that Indemnitee becomes legally
obligated to pay (including any federal, state or local taxes imposed on
Indemnitee as a result of receipt of reimbursements or advances of expenses
under this Agreement) and (iii) the premium, security for, and other costs
relating to any costs bond, supersedes bond or other appeal bond or its
equivalent, whether civil, criminal, arbitrational, administrative or
investigative with respect to any Proceeding actually and reasonably incurred by
Indemnitee, or on Indemnitee’s behalf, because of any claim or claims made
against or by him in connection with any Proceeding, whether formal or informal
(including an action by or in the right of the Company), to which Indemnitee is,
was or at any time becomes a party or a witness, or is threatened to be made a
party to, participant in or a witness with respect to, by reason of Indemnitee’
Corporate Status.

“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 5(e), who has not performed any services (other than
services similar to those contemplated to be performed by Independent Legal
Counsel under this Agreement) for the Company or any of its subsidiaries or for
Indemnitee within the last three years.

 

2



--------------------------------------------------------------------------------

“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.

“Voting Securities” means any securities of the Company that vote generally in
the election of directors.

(b) Construction. For purposes of this Agreement,

(i) References to the Company and any of its “subsidiaries” shall include any
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise that before or after the date of this Agreement is
party to a merger or consolidation with the Company or any such subsidiary or
that is a successor to the Company as contemplated by Section 8(e) (whether or
not such successor has executed and delivered the written agreement contemplated
by Section 8(e)).

(ii) References to “fines” shall include any excise taxes assessed on Indemnitee
with respect to an employee benefit plan.

(iii) References to a “witness” in connection with a Proceeding shall include
any interviewee or person called upon to produce documents in connection with
such Proceeding.

2. Agreement to Serve.

Indemnitee agrees to serve as a director of the Company or one or more of its
subsidiaries and in such other capacities as Indemnitee may serve at the request
of the Company from time to time, and by its execution of this Agreement the
Company confirms its request that Indemnitee serve as a director and in such
other capacities. Indemnitee shall be entitled to resign or otherwise terminate
such service with immediate effect at any time, and neither such resignation or
termination nor the length of such service shall affect Indemnitee’s rights
under this Agreement. This Agreement shall not constitute an employment
agreement, supersede any employment agreement to which Indemnitee is a party or
create any right of Indemnitee to continued employment or appointment.

3. Indemnification.

(a) General Indemnification. The Company shall indemnify Indemnitee, to the
fullest extent permitted by applicable law in effect on the date hereof or as
amended to increase the scope of permitted indemnification, against Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
(including all interest, taxes, assessments and other charges in connection
therewith) incurred by Indemnitee or on Indemnitee’s behalf in connection with
any Proceeding in any way connected with, resulting from or relating to
Indemnitee’s Corporate Status.

 

3



--------------------------------------------------------------------------------

(b) Additional Indemnification Regarding Expenses. Without limiting the
foregoing, in the event any Proceeding is initiated by Indemnitee, the Company
or any other person to enforce or interpret this Agreement or any rights of
Indemnitee to indemnification or advancement of Expenses (or related obligations
of Indemnitee) under the Company’s or any such subsidiary’s certificate of
incorporation, bylaws or other organizational agreement or instrument, any other
agreement to which Indemnitee and the Company or any of its subsidiaries are
party, any vote of stockholders or directors of the Company or any of its
subsidiaries, the DGCL, any other applicable law or any liability insurance
policy, the Company shall indemnify Indemnitee against Expenses incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding in
proportion to the success achieved by Indemnitee in such Proceeding and the
efforts required to obtain such success, as determined by the court presiding
over such Proceeding.

(c) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of any Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
incurred by Indemnitee, but not for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for such portion.

(d) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
certificate of incorporation, bylaws or other organizational agreement or
instrument of the Company or any of its subsidiaries, any other agreement, any
vote of stockholders or directors, the DGCL, any other applicable law or any
liability insurance policy.

(e) Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated under the Agreement to indemnify Indemnitee:

(i) For Expenses incurred in connection with Proceedings initiated or brought
voluntarily by the Indemnitee and not by way of defense, counterclaim or
crossclaim, except (x) as contemplated by Section 3(b), (y) in specific cases if
the board of directors of the Company has approved the initiation or bringing of
such Proceeding, and (z) as may be required by law.

(ii) For an accounting of profits arising from the purchase and sale by the
Indemnitee of securities within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar provisions of any federal,
state or local law if the final, non-appealable judgment of a court of competent
jurisdiction finds Indemnitee to be liable for disgorgement under such
Section 16(b).

(iii) On account of Indemnitee’s conduct that is established by a final,
non-appealable judgment of a court of competent jurisdiction as knowingly
fraudulent or deliberately dishonest or that constituted willful misconduct.

(iv) For which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment actually
received by Indemnitee under such insurance, clause, bylaw or agreement.

(v) if and to the extent indemnification is prohibited by applicable law.

(f) Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute such documents and do such acts as the Company
may reasonably request to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

4



--------------------------------------------------------------------------------

4. Advancement of Expenses.

The Company shall pay all Expenses incurred by Indemnitee in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Corporate Status, other than a Proceeding initiated by Indemnitee for which the
Company would not be obligated to indemnify Indemnitee pursuant to
Section 3(e)(i), in advance of the final disposition (in accordance with
Section 5(c)) of such Proceeding and without regard to whether Indemnitee will
ultimately be entitled to be indemnified for such Expenses and without regard to
whether an Adverse Determination has been made, except as contemplated by the
last sentence of Section 5(f). The right to advances under this Section 4 shall
in all events continue until final disposition of any Proceeding, including any
appeal therein. Advances shall be made without regard to Indemnitee’s ability to
repay the expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, and Indemnitee shall repay such amounts advanced only if and to the
extent that it shall ultimately be determined in a decision by a court of
competent jurisdiction from which no appeal can be taken that Indemnitee is not
entitled to be indemnified by the Company for such Expenses. The right to
advancement described in this Section 4 is vested. Such repayment obligation
shall be unsecured and shall not bear interest. The Company shall not impose on
Indemnitee additional conditions to advancement or require from Indemnitee
additional undertakings regarding repayment.

5. Indemnification Procedure.

(a) Notice of Proceeding; Cooperation. Indemnitee shall give the Company notice
in writing as soon as practicable, and in any event, no later than 30 days after
Indemnitee becomes aware, of any Proceeding for which indemnification will or
could be sought under this Agreement, provided that any failure or delay in
giving such notice shall not relieve the Company of its obligations under this
Agreement unless and to the extent that (i) none of the Company and its
subsidiaries are party to or aware of such Proceeding and (ii) the Company is
materially prejudiced by such failure.

(b) Settlement. The Company will not, without the prior written consent of
Indemnitee, which may be provided or withheld in Indemnitee’s sole discretion,
effect any settlement of any Proceeding against Indemnitee or which could have
been brought against Indemnitee unless such settlement solely involves the
payment of money by persons other than

 

5



--------------------------------------------------------------------------------

Indemnitee and includes an unconditional release of Indemnitee from all
liability on any matters that are the subject of such Proceeding and an
acknowledgment that Indemnitee denies all wrongdoing in connection with such
matters. The Company shall not be obligated to indemnify Indemnitee against
amounts paid in settlement of a Proceeding against Indemnitee if such settlement
is effected by Indemnitee without the Company’s prior written consent, which
shall not be unreasonably withheld.

(c) Request for Payment; Timing of Payment. To obtain indemnification payments
or advances under this Agreement, Indemnitee shall submit to a Company a written
request therefor, together with such invoices or other supporting information as
may be reasonably requested by the Company and reasonably available to
Indemnitee. The Company shall make indemnification payments to Indemnitee no
later than 30 days, and advances to Indemnitee no later than 20 days, after
receipt of the written request of Indemnitee.

(d) Determination. The Company intends that Indemnitee shall be indemnified to
the fullest extent permitted by law as provided in Section 3 and that no
Determination shall be required in connection with such indemnification. In no
event shall a Determination be required in connection with advancement of
Expenses pursuant to Section 4 or in connection with indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise. Any decision that a Determination is required by law in
connection with any other indemnification of Indemnitee, and any such
Determination, shall be made within 30 days after receipt of Indemnitee’s
written request for indemnification, as follows:

(i) If no Change in Control has occurred, (w) by a majority vote of the
directors of the Company who are not parties to such Proceeding, even though
less than a quorum, with the advice of Independent Legal Counsel, or (x) by a
committee of such directors designated by majority vote of such directors, even
though less than a quorum, with the advice of Independent Legal Counsel, or
(y) if there are no such directors, or if such directors so direct, by
Independent Legal Counsel in a written opinion to the Company and Indemnitee, or
(z) by the stockholders of the Company.

(ii) If a Change in Control has occurred, by Independent Legal Counsel in a
written opinion to the Company and Indemnitee.

The Company shall pay all Expenses incurred by Indemnitee in connection with a
Determination.

(e) Independent Legal Counsel. If there has not been a Change in Control,
Independent Legal Counsel shall be selected by the board of directors of the
Company and approved by Indemnitee (which approval shall not be unreasonably
withheld or delayed). If there has been a Change in Control, Independent Legal
Counsel shall be selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld or delayed). The Company shall pay
the fees and expenses of Independent Legal Counsel and indemnify Independent
Legal Counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to its engagement.

 

6



--------------------------------------------------------------------------------

(f) Consequences of Determination; Remedies of Indemnitee. The Company shall be
bound by and shall have no right to challenge a Favorable Determination. If an
Adverse Determination is made, or if for any other reason the Company does not
make timely indemnification payments or advances of Expenses, Indemnitee shall
have the right to commence a Proceeding before a court of competent jurisdiction
to challenge such Adverse Determination and/or to require the Company to make
such payments or advances. Indemnitee shall be entitled to be indemnified for
all Expenses incurred in connection with such a Proceeding in accordance with
Section 3(b) and to have such Expenses advanced by the Company in accordance
with Section 4. If Indemnitee fails to timely challenge an Adverse
Determination, or if Indemnitee challenges an Adverse Determination and such
Adverse Determination has been upheld by a final judgment of a court of
competent jurisdiction from which no appeal can be taken, then, to the extent
and only to the extent required by such Adverse Determination or final judgment,
the Company shall not be obligated to indemnify or advance Expenses to
Indemnitee under this Agreement.

(g) Presumptions; Burden and Standard of Proof. In connection with any
Determination, or any review of any Determination, by any person, including a
court:

(i) It shall be a presumption that a Determination is not required.

(ii) It shall be a presumption that Indemnitee has met the applicable standard
of conduct and that indemnification of Indemnitee is proper in the
circumstances.

(iii) The burden of proof shall be on the Company to overcome the presumptions
set forth in the preceding clauses (i) and (ii), and each such presumption shall
only be overcome if the Company establishes otherwise.

(iv) The termination of any Proceeding by judgment, order, finding, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that
indemnification is not proper or that Indemnitee did not meet the applicable
standard of conduct or that a court has determined that indemnification is not
permitted by this Agreement or otherwise.

(v) Neither the failure of any person or persons to have made a Determination
nor an Adverse Determination by any person or persons shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee did not meet the
applicable standard of conduct, and any Proceeding commenced by Indemnitee
pursuant to Section 5(1) shall be de novo with respect to all determinations of
fact and law.

6. Directors and Officers Liability Insurance.

(a) Maintenance of Insurance. So long as the Company or any of its subsidiaries
maintains liability insurance for any directors, officers, employees or agents
of any such person, the Company shall ensure that Indemnitee is covered by such
insurance in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s and its
subsidiaries’ then current directors and officers. If at any date (i) such
insurance ceases to cover acts and omissions occurring during all or any part of

 

7



--------------------------------------------------------------------------------

the period of Indemnitee’s Corporate Status or (ii) neither the Company nor any
of its subsidiaries maintains any such insurance, the Company shall ensure that
Indemnitee is covered, with respect to acts and omissions prior to such date,
for at least six years (or such shorter period as is available on commercially
reasonable terms) from such date, by other directors and officers liability
insurance, in amounts and on terms (including the portion of the period of
Indemnitee’s Corporate Status covered) no less favorable to Indemnitee than the
amounts and terms of the liability insurance maintained by the Company on the
date hereof.

(b) Notice to Insurers. Upon receipt of notice of a Proceeding pursuant to
Section 5(a), the Company shall give or cause to be given prompt notice of such
Proceeding to all insurers providing liability insurance in accordance with the
procedures set forth in all applicable or potentially applicable policies. The
Company shall thereafter take all necessary action to cause such insurers to pay
all amounts payable in accordance with the terms of such policies.

7. Limitation of Liability. Indemnitee shall not be personally liable to the
Company or any of its subsidiaries or to the stockholders of the Company or any
such subsidiary for monetary damages for breach of fiduciary duty as a director
of the Company or any such subsidiary; provided, however, that the foregoing
shall not eliminate or limit the liability of the Indemnitee (i) for any breach
of the Indemnitee’s duty of loyalty to the Company or such subsidiary or the
stockholders thereof; (ii) for acts or omissions not in good faith or which
involve intentional misconduct or a knowing violation of the law; (iii) under
Section 174 of the DGCL or any similar provision of other applicable
corporations law; or (iv) for any transaction from which the Indemnitee derived
an improper personal benefit. If the DGCL or such other applicable law shall be
amended to permit further elimination or limitation of the personal liability of
directors, then the liability of the Indemnitee shall, automatically, without
any further action, be eliminated or limited to the fullest extent permitted by
the DGCL or such other applicable law as so amended.

8. Miscellaneous.

(a) Non-Circumvention. The Company shall not seek or agree to any order of any
court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of the Company’s indemnification,
advancement or other obligations under this Agreement.

(b) Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable. for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

8



--------------------------------------------------------------------------------

(c) Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered personally, or by facsimile, upon confirmation of receipt,
(ii) on the first business day following the date of dispatch if delivered by a
recognized next-day courier service or (iii) on the third business day following
the date of mailing if delivered by domestic registered or certified mail,
properly addressed, or on the fifth business day following the date of mailing
if sent by airmail from a country outside of North America, to Indemnitee at the
address shown on the signature page of this Agreement, to the Company at the
address shown on the signature page of this Agreement, or in either case as
subsequently modified by written notice.

(d) Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.

(e) Successors and Assigns. This Agreement shall be binding upon the Company and
its respective successors and assigns, including without limitation any acquiror
of all or substantially all of the Company’s assets or business, any person (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) that acquires beneficial ownership of securities of the
Company representing more than 35% of the total voting power represented by the
Company’s then outstanding Voting Securities, and any survivor of any merger or
consolidation to which the Company is party. The Company shall require and cause
any such successor, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement as if it
were named as the Company herein, and the Company shall not permit any such
purchase of assets or business, acquisition of securities or merger or
consolidation to occur until such written agreement has been executed and
delivered. No such assumption and agreement shall relieve the Company of any of
its obligations hereunder, and this Agreement shall not otherwise be assignable
by the Company. This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign or delegate this
Agreement or any rights or obligations. Without limiting the generality or
effect of the foregoing, Indemnitee’s right to receive payments hereunder shall
not be assignable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by the Indemnitee’s will or by estate law,
and, in the event of any attempted assignment or transfer contrary to this
Section 8(e), the Company shall have no liability to pay any amount so attempted
to be assigned or transferred.

(f) Choice of Law; Consent to Jurisdiction. This Agreement shall be governed by
and its provisions construed in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware, without regard to the conflict of law
principles thereof. The Company and Indemnitee each hereby irrevocably consents
to the jurisdiction of the courts of the State of Delaware for all purposes in
connection with any Proceeding which arises out of or relates to this Agreement
and agree that any action instituted under this Agreement shall be brought only
in the state courts of the State of Delaware.

 

9



--------------------------------------------------------------------------------

(g) Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto, provided that
the provisions hereof shall not supersede the provisions of the Company’s
certificate of incorporation, bylaws or other organizational agreement or
instrument, any other agreement, any vote of stockholders or directors, the DGCL
or other applicable law, to the extent any such provisions shall be more
favorable to Indemnitee than the provisions hereof.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

[Remainder of this page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

LSB INDUSTRIES, INC. By:  

/s/ Daniel D. Greenwell

Name:  

Daniel D. Greenwell

Title:  

Interim CEO

AGREED TO AND ACCEPTED:

INDEMNITEE:

 

By:  

/s/ Jack E. Golsen

Name:   Jack E. Golsen Title:   Executive Chairman

 

Address:  

6901 NW Grand

 

Oklahoma City, OK

 

73116

 

11



--------------------------------------------------------------------------------

Schedule I

The Company entered into an Indemnification Agreement with each of Barry Golsen,
Lance Benham, Richard Roedel, Robert Butkin, Richard Sanders, Lynn White, Louis
Massimo, Marran Ogilvie, Daniel Greenwell, Chuck Burtch, William Murdy and
Andrew Mittag that is otherwise identical to the one entered into with Jack E.
Golsen.

 

12